DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 2/2/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(f) filed on 2/2/22, regarding 35 U.S.C. § 112(f) interpretations are persuasive in view of amendments filed 2/2/22. 35 U.S.C. § 112(f) interpretations are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 2/2/22, regarding 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 2/2/22. 35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 2/2/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 2/2/22. 35 U.S.C. § 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al. (US 2019/0266489) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0245937) in view of Hu et al. (US 2019/0266489).

Regarding claims 1, 8, and 15, Moore discloses a dynamic route calculation system including a processor configured to (¶46):
receive a plurality of candidate behaviors for operating the vehicle (¶15 and ¶31 – a number of alternative maneuvers corresponding to the recited plurality of candidate behaviors);
operate a compliance module to determine a traffic rule compliance factor and a traffic flow compliance factor for a candidate behavior is based on an ability of the vehicle performing the candidate behavior to obey traffic rules and regulations weighted by a complexity of a driving situation and the traffic flow compliance factor is based on an ability of the vehicle performing the candidate behavior (¶22 and ¶31-33 – speed limits, road directionality, turn restrictions, and light timing information corresponding to the recited traffic rule compliance factor and routing maneuver complexity corresponding to the recited ability of the vehicle to perform the candidate behavior while obeying the traffic rules including ;
operate a performance evaluator configured to determine a performance grade for each of the plurality of candidate behaviors for operating the vehicle (¶31 - Complexity scoring engine 204 corresponding to the recited performance evaluator where complexity of maneuver corresponding to the recited performance grade for a plurality of decisions), wherein 
the performance grade for a candidate behavior is based on the traffic rule compliance factor and the traffic flow compliance factor (¶33 – maneuver complexity score includes speed limit and construction or other road conditions weighted with real-time/historic traffic conditions corresponding to the recited traffic rules and compliance with the flow of traffic); 
operate a decision module configured to select a candidate behavior having a greatest performance grade (¶31-38 – selecting a route based on the complexity score corresponding to the recited decision module selecting a decision based on the performance grade, while Moore discloses the lower complexity score being selected, it would have been obvious to assign the inverse as a simplicity score being rated as the greatest score selected rather than the lowest complexity score. It would have been obvious to one of ordinary skill in the art before the filing date to utilize any extrema value to select the best decision as an optimal route); 
While Moore does disclose calculating and displaying a navigation route, it does not explicitly disclose it being in or applied to an autonomous vehicle, however Hu discloses an interaction-aware decision making system for autonomous vehicles including including a sensing system configured to sense an object within an environment of the autonomous vehicle (¶44 and ¶205 – autonomous vehicle system including visual devices (e.g., camera systems, proximity sensor systems) for detecting obstacles); and 
the ability of the autonomous vehicle to match traffic flow (Fig. 12 and ¶234 – generating a set of attributes corresponding to the recited candidate behaviors and determining which one best strictly following traffic or priority rules with the objective of maintaining traffic flow),
a system for operating an autonomous vehicle, comprising: a navigation system configured to operate the autonomous vehicle using the selected behavior (¶159 - implement the autonomous vehicle policy using the controller 176 of the vehicle 170).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the routing complexity determining system of Moore with the autonomous vehicle policy decision making system of Hu in order to best maintain traffic flow and have joint vehicular driving success (Hu - ¶234).

Regarding claims 2, 9, and 12, Moore further discloses the performance evaluator determines the performance grade as a combination of an instantaneous performance grade and a temporal performance grade (¶31-36 – complexity score corresponding to the recited performance grade being a combination of maneuver cost corresponding to the recited instantaneous performance grade and total cost corresponding to the recited temporal performance grade).

 Moore further discloses operate the compliance module to determine the instantaneous performance grade based on a product of the traffic rule compliance factor and the traffic flow compliance factor (¶33 – maneuver complexity score includes speed limit and construction or other road conditions weighted with real time traffic conditions corresponding to the recited traffic rules and compliance with the flow of traffic).

Regarding claims 4, 11, and 18, Moore further discloses the performance evaluator determines the temporal performance grade over a time period extending from a start time in the past to an end time in the future (¶32-34 and Fig. 4 – total cost corresponding to the recited temporal performance grade accounting for the total length of the route segment being analyzed from a rider's pickup location to the driver's next stop after the pickup is complete as in elements 414-416 only displays the route after pickup is complete, therefore the period of the total cost begins from the pickup, in the past, to drop off, in the future).

Regarding claims 5 and 12, Moore further discloses the start time is the most recent of (i) a start time of a new event; and (ii) a time indicated by a selected time interval prior to a current time (¶32-34 and Fig. 4 – new pickup and pickup complete element 414 corresponding to both the recited start time of a new event and a selected interval prior to the current time).

Regarding claims 7, 14, and 20, Moore further discloses the temporal performance grade is a combination of a mean grade over a time interval and a minimum grade over the time interval (¶32 – total cost may be adjusted for total length of the route corresponding to .

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0245937) in view of Hu et al. (US 2019/0266489), as applied to claims 1, 8 and 15 above, further in view of Mealeau (US 2015/0345967).

Regarding claims 6, 13, and 19, Moore further discloses the performance evaluator uses grades in the temporal performance grade to weight the contribution of each of the instantaneous performance grade and the temporal performance grade in the performance grade (¶32-33 - assigning a weight to the maneuver corresponding to the recited weighting the contribution of both instantaneous and temporal performance grades).
Moore does not explicitly disclose utilizing a standard deviation in the weighing of route segment information and Hu discloses utilizing standard deviation (¶127) but not in the weighing of cost distributions.
However Meuleau further discloses using a standard deviation of action costs in order to reduce the uncertainty variance in action costs (¶81).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the routing complexity determining system of Moore in view of Hu with the probabilistic autonomous navigation system of Meuleau in order to select an optimal route having a minimal probable route cost (Meuleau - ¶4).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Harda (US 2016/0129908) discloses a control arrangement for autonomous vehicles including calculating in traffic regulations such as speed limits in with autonomous vehicle capabilities such as maximum autonomous speed limits in order to maintain traffic flow (¶106).

Levinson et al. (US 9,507,346) discloses a system of weighing autonomous driving maneuvers based on traffic regulations such as speed limits/double yellow lines along with autonomous vehicle capabilities and decides to override certain traffic regulations in view of traffic flow (Col 13, ¶2).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665